Per Curiam.
November 2, 1917, the plaintiff obtained a judgment against the defendant in the circuit court. On December 5, 1917, an execution was issued thereon. December 5, 1917, the defendant filed a bond for the purpose of staying the execution and petitioned the court to recall the execution. This the court declined to do, and defendant asks for a writ of mandamus to compel him to do so, relying upon the case of Peterson v. Wayne Circuit Judge, 108 Mich. 608.
The statute calling for construction is Act No. 314, of the Public Acts of 1915, chap. 22, § 23 (3 Comp. Laws 1915, § 12812), and reads:
*2“No stay of proceedings upon any verdict or judgment rendered in any circuit court in this State shall hereafter be granted or allowed for the purpose of moving for a new trial or settling a bill of exceptions * * * for a longer period than twenty days, unless the party applying for such stay, if judgment shall have been rendered against him, shall execute to the adverse party a bond,” etc.
A reference to the case cited shows it is not controlling.
The language of the statute is not ambiguous.' If the party seeking to appeal desired a stay of execution it was easy to get it by filing the requisite bond within the time fixed by the statute. Not having done so he is not entitled to have the execution recalled.
The application for the writ of mandamus is refused with costs.